DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-6 in the reply filed on 8/8/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,045,212 of Bosqui in view of US 2011/0253552 of Hsu et al.
As to claim 1, Bosqui teaches of a method comprising:
supplying a sulfuric acid solution as an electrolyte to an electrolyzer such that the electrolyzer is divided by a diaphragm to comprise an anode chamber and a cathode chamber (Bosqui, p. 1 line 55 to p. 2 line 31 and Figure); 
supplying a current to an anode and a cathode disposed in the electrolyzer chambers to dissolve the anode into the electrolyte within the anode chamber (Bosqui, p. 2 lines 19-25); and 
removing the anolyte from the anode chamber (Bosqui, p. 2 lines 32-33 and Figure).
As seen in the Figure, a cell (3) has an anode (2) and cathode (5) therein. The cathode is separated from the anode by a filter cloth (i.e. diaphragm, 7). During dissolution of the anode (2) a current is supplied between the anode and cathode such that free acid migrates through the filter cloth, while positive ions do not diffuse there-though. The anolyte solution is then collected into cell 13 for further use.

    PNG
    media_image1.png
    775
    554
    media_image1.png
    Greyscale

Bosqui does not teach that the sulfuric acid solution contains chloride ions.
Hsu teaches of methods for the electrochemical dissolution of a metal alloy (Hsu, Abstract).
Hsu additionally teaches that the electrolyte comprises sulfuric acid and contains a concentration of chloride ions therein to enhance the dissolution capacity and electrolytic efficiency (Hsu, [0022] – [0032]). Hsu additionally teaches that alloys that include up to 70% cobalt (Hsu, [0028]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate chloride ions into the electrolyte to enhance the dissolution process and increase the electrolytic efficiency of the system.
As to claim 2, Bosqui in view of Hsu teach to the method of claim 1.
Bosqui teaches the anode comprises cobalt (Bosqui, p. 1 lines 45-55).
Hsu additionally teaches the anode comprises cobalt (Hsu, [0027] – [0028]).
As to claim 3, Bosqui in view of Hsu teach to the method of claim 1.
Bosqui does not teach the quantity of chloride within the sulfuric acid electrolyte solution.
Hsu teaches that between the electrolyte comprises between 1 wt. % to 10 wt. % sodium chloride while between 50 wt. % to 75 wt. % comprises sulfuric acid (Hsu, [0023] – [0026]).
Thus in a liter solution (1000 g approximately), 1 wt. % is 10 g/L, thus deeming obvious the claimed range. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate chloride ions at the desired concentration to enhance the dissolution process and increase the electrolytic efficiency of the system.
As to claim 4, Bosqui in view of Hsu teach to the method of claim 1.
Bosqui additionally teaches that the liquid level in the cathode chamber is higher than the liquid level in the anode chamber (Bosqui, p. 1 line 54 thru p. 2 line 10 and Figure).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bosqui in view of Hsu as applied to claim 1 above, and further in view of US 7,022,216 of Taylor et al.
As to claims 5 and 6, Bosqui in view of Hsu teach to the method of claim 1.
Bosqui in view of Hsu do not teach a pulse current application waveform.
Taylor teaches of electrochemical etching of conductive a metal layer (Taylor, Abstract).
Taylor additionally teaches that during embodiments/phases that favors mass transport as the removal of the metal from the substrate, DC waveforms with no reversing pulses are used such that the duty cycle between 75% to 90% (.75 to .90 current on to current off) facilitate the dissolution of the metal from the substrate in a more uniform manner (Taylor, col 7 lines 4-18, col 8 lines 35-63 and Figs. 1D-1H and 4B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosqui in view of Hsu as per Taylor so as to utilize the desired pulse waveform for a uniform metal removal.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759